Citation Nr: 0933593	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  96-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a left 
knee meniscectomy (left knee disability).

3.  Entitlement to service connection for osteoarthritis of 
the lumbar spine (low back disability), to include as 
secondary to left knee disability.

4.  Entitlement to service connection for avascular necrosis 
of the left hip (left hip disability), to include as 
secondary to left knee disability.


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


WITNESS AT HEARING ON APPEAL

Veteran
INTRODUCTION

The Veteran served on active duty from June 1959 to June 
1965.  He has also had periods of service in the United 
States Air Force Reserves and in the Rhode Island National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the Veteran's claims of 
entitlement to service connection for hypertension, the post-
operative residuals of a left knee meniscectomy, 
osteoarthritis of the lumbar spine, and avascular necrosis of 
the left hip.  The Veteran timely appealed these 
determinations to the Board.

The Board remanded the case to the RO in April 1999 for 
further development and adjudication; and in November 2004 to 
afford the Veteran a requested hearing, which was then held 
in May 2005 before the undersigned Veterans Law Judge.

The Board issued a decision on October 17, 2006 which denied 
all four of the Veteran's claims.  The Veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (CAVC).  The CAVC issued a Memorandum Decision in 
December 2008 vacating the October 2006 Board decision and 
remanding the case for further proceedings.  

The issues of entitlement to service connection for residuals 
of a left knee meniscectomy (left knee disability), 
entitlement to service connection for osteoarthritis of the 
lumbar spine (low back disability), to include as secondary 
to left knee disability, and entitlement to service 
connection for avascular necrosis of the left hip (left hip 
disability), to include as secondary to left knee disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

There is no competent evidence of record relating the 
Veteran's current hypertension to service.  

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 38 
C.F.R. § 3.159(b), the notification should also include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2002, July 2003, and September 2005.  In those letters, the 
RO informed the veteran of the types of evidence needed in 
order to substantiate his claims of entitlement to service 
connection for the claimed disabilities subject to this 
decision. VA has also informed the veteran of the types of 
evidence necessary to establish such claims, the division of 
responsibility between the veteran and VA for obtaining the 
required evidence; and VA requested that the veteran provide 
any information or evidence in his possession that pertained 
to such a claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

The Board acknowledges that complete VCAA notice was only 
provided to the Veteran after the initial unfavorable 
decisions in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119- 
120 (2004).  The notice letters were issued after the initial 
unfavorable decision. Thereafter, however, he was afforded an 
opportunity to respond, and the RO subsequently reviewed the 
claims again and issued a statement of the case and 
supplemental statement of the case.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves service connection, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will be assigned if a disability, to include 
on an extraschedular basis, is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Although such notice was not provided until March 2006, the 
Board finds no prejudice to the Veteran with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In that regard, the Board below denies entitlement 
to service connection for hypertension.  Therefore, notice as 
to the appropriate rating and effective date is moot as to 
this claim.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the Veteran. 
Specifically, the information and evidence that have been 
associated with the claims file consist of Veteran's service 
treatment records, and post-service VA and private medical 
records, including reports of VA examinations.

In sum, the Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

II.  Background

Review of the service medical records show that during a 
March 1959 examination, blood pressure was measured as 130/80 
(systolic/diastolic) sitting, and 126/70 recumbent, and 
134/80 standing.  During an April 1960 examination, blood 
pressure was measured as 120/80 while sitting.

A clinical record dated May 12, 1961 showed that the Veteran 
was admitted at the USAF Hospital at McConnell Air Force Base 
for complaints of an upper respiratory infection.  The 
Veteran reported that during several annual physical 
examinations his blood pressure had been elevated to a mild 
degree.  On admission blood pressure was found to be 210/100.  
The Veteran's cold symptoms improved over two days, however, 
his blood pressure continued to be in the range of 210/100.  
The Veteran was started on medication and his blood pressure 
subsequently dropped to 160/90 the next day, and to 140/90 on 
the day after that.  Two days later all medication was 
discontinued, and blood pressure remained at the level of 
140/90 until discharge from the hospital.  The report 
included a diagnosis of hypertension, benign, essential.

The Veteran was then transferred to the USAF Hospital, at 
Lackland Air Force Base on the last day of May 1961 for 
evaluation of possible high blood pressure.  The clinical 
record of that hospitalization includes a history that the 
Veteran was first found to have slightly elevated systolic 
blood pressure in 1958.  At that time it was 145/70 to 75.  
The treatment provider noted that physical examinations had 
always been negative; and that in May 1961 it was 210/110, 
and on May 26, 1961, all medications were discontinued and 
his blood pressure remained at a relatively low level of 
140/90.  The treatment provider summarized the past history 
as being essentially negative.

On physical examination, the blood pressure on admission was 
160/90.  During the course of the hospitalization, the blood 
pressure consistently ranged between 120 to 130 (systolic) 
and between 70 to 80 (diastolic).  The treatment provider 
noted that at no time did the Veteran demonstrate evidence of 
hypertension; and he had not received any medications while 
there and had been without symptoms.  The treatment provider 
opined that the Veteran had not been hypertensive while under 
observation, and that in view of the labile nature of the 
Veteran's hypertensive process in the past, it was felt that 
the Veteran had in effect, benign vascular hyperreactivity.

During an April 1962 examination, the Veteran reported having 
no problems with high or low blood pressure.  On examination, 
the Veteran's blood pressure was 136/88 sitting, 134/86 
recumbent, and 138/88 standing.  

An April 1962 narrative summary noted that blood pressure was 
136/86; and was within normal limits.

During a November 1964 examination, the Veteran's blood 
pressure was 120/74 sitting, 144/70 recumbent, and 122/80 
standing.  

At the time of his June 1965 discharge examination, the 
Veteran reported complaints of having high or low blood 
pressure.  On examination, the Veteran's blood pressure was 
116/74 sitting.  

At the time of a May 1966 military medical examination, the 
Veteran denied any medical or surgical history other than for 
conditions unrelated to his left knee, left hip, lumbar 
spine, and blood pressure.  On examination, the Veteran's 
blood pressure was 120/74 sitting, 144/70 recumbent, and 
122/80 standing. 

The report of a June 1977 military examination at the U.S. 
Air Force Clinic at Hanscom Air Force Base, noted that in 
1961 elevated blood pressure was first noticed.  The Veteran 
reported that he had had problems with high or low blood 
pressure.  Upon examination, the examiner noted that 
diastolic pressure was slightly elevated on first reading.  
The report shows that blood pressure was 138/88 sitting.

VA and private medical records are dated from 1978 through 
January 2006.  Private clinical records in the 1980s showed 
that the Veteran was part of a high blood pressure program in 
May 1983.  At that time there was an impression of high blood 
pressure.  Subsequently, treatment records include 
impressions of high blood pressure beginning in 1985.

A March 1992 VA general examination report notes that the 
Veteran's blood pressure was 120/80.  The report does not 
contain any findings or diagnosis referable to the 
hypertension.

During a May 2005 Video-Conference hearing before the 
undersigned, the Veteran testified that the hypertension was 
never treated in service.  He stated that the hypertension 
came up some time after service but that he could not 
remember the exact date he was diagnosed.  The Veteran 
contended that he had elevated blood pressure readings in 
service which would be sufficient for a diagnosis of 
hypertension while on active duty, which was related to a 
post-service diagnosis of hypertension.  

During an October 2005 VA examination for hypertension, the 
Veteran reported that he was diagnosed with hypertension in 
1985; and that he did have a transient hypertensive episode 
in 1961 in service.  The examiner reviewed the claims file 
history of the Veteran's hypertension and examined the 
Veteran for his present condition.  On examination, the blood 
pressure reading was initially 112/43, on second reading it 
was 120/60, and the third blood pressure reading was 118/64. 
After examination, the report contained a diagnosis of 
hypertension diagnosed mid-1980s, controlled on medication.

The examiner concluded with an opinion that the Veteran's 
current hypertension, which was diagnosed in 1985, was not 
likely related to his service time.  In making that opinion, 
the examiner noted that although the Veteran had an episode 
of transient hypertension in May 1961, his blood pressure 
normalized and remained within normal limits; and had no 
further episodes of hypertension, transient or otherwise.  
The examiner opined that it was unlikely that the Veteran's 
hypertension diagnosis more than 20 years after his episode 
in 1961 was related to this previous event.  In an addendum, 
a reviewing medical doctor concurred with the examination 
report's findings and conclusion.

III.  Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish 
direct service connection for the claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  And 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a non service-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v.Derwinski, 2 Vet. App. 614, 618 
(1992).  

IV.  Analysis

In this case, the Veteran has been diagnosed with 
hypertension.  Therefore, although the Board has reviewed the 
lay and medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the Veteran's 
current disability is related to a disease or injury in 
service.  

As discussed above, if chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Here, the record fails to show a continuity of 
symptoms of hypertension.  The evidence of record shows that 
after the Veteran's episode of high blood pressure in 1961, 
the Veteran was shown to have slightly elevated blood 
pressure during a June 1977 USAF medical examination.  
Starting in May 1983, the Veteran began to seek hypertension 
treatment from his private treatment providers.  In 1985 the 
Veteran was diagnosed with hypertension.  

The 2005 examiner stated that the Veteran's current 
hypertension, which was diagnosed in 1985, was not likely 
related to his military service.  In making that opinion, the 
examiner noted that although the Veteran had an episode of 
transient hypertension in May 1961, his blood pressure 
normalized and remained within normal limits; and had no 
further episodes of hypertension, transient or otherwise.  
Furthermore, the examiner stated that it was unlikely that 
the Veteran's hypertension diagnosis more than 20 years after 
his episode in 1961 was related to this previous event.  

Although the Veteran did have documented occurrences of high 
blood pressure while in service in 1961, it was described as 
transient, lasting only days, and was related to a cold that 
the Veteran was fighting.  The next documented incidence of 
hypertension was in 1977, approximately 15 years later, when 
the Veteran's blood pressure was slightly elevated.  It was 
another 8 years before the Veteran was diagnosed with 
hypertension in 1985.  Thus, the record fails to show a 
continuity of symptomatology after discharge to support the 
claim.  

The Board has considered the August 1996 VAMC record which 
noted that the Veteran had a significant past medical history 
of hypertension.  However, this piece of evidence is not 
highly probative.  As stated above, the Veteran was diagnosed 
with hypertension in 1985, thus, it is conceivable that a 
treating physician would state that the Veteran had a 
significant history of hypertension in 1996, some 11 years 
after diagnosis, and presumably after an 11 year history of 
continued hypertension.  This piece of evidence does not aid 
in establishing a continuity of symptomatlogy since the 
Veteran's active service.  It should be further noted that 
this notation was made on a discharge summary that discussed 
the Veteran's left total hip arthroplastly and was not made 
in the context of an examination pertaining to hypertension.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Here, the record has failed to demonstrate such 
a nexus.  Therefore, based on the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim that he has hypertension which is related 
to service.  

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent, probative evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for hypertension is denied. 


REMAND

With respect the Veteran's remaining claims on appeal, the 
Board has determined that further development is necessary.  
The VA has a duty to assist a claimant in obtaining records 
pertaining to the claim.  38 U.S.C.A. § 5103(A)(b).  In the 
case of records from a Federal department or agency, 
particularly service treatment records, concerning the 
Veteran's active service, VA's search efforts must continue 
until they are obtained or until it becomes clear that they 
do not exist or that further efforts will be futile.  See 
38 U.S.C.A. § 5103(A)(b)(3), (c); see also Hayre v. West, 188 
F. 3d 1327, 1331 (Fed. Cir. 1999) (holding that a single 
unsuccessful request for service treatment records does not 
fulfill the duty to assist), overruled on other grounds by 
Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002) (en banc).  

After a thorough review of the claims file, the Board has 
determined that the VA should make another attempt to obtain 
all of the Veteran's service treatment records, specifically, 
the Veteran's Pease Air Force Base (AFB) records from April 
1963 for the treatment of a left knee injury.  


Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources, to 
include the NPRC, as well the Department 
of the Air Force (Air Force), the Air 
Reserve Personnel Center, and the Air 
National Guard Center, to locate the 
Veteran's outstanding service medical 
records, to include those pertaining to 
his Rhode Island National Guard service.  
The RO also should request directly from 
the hospitals indicated all records 
pertaining to treatment of the Veteran 
from Pease AFB and the Naval Hospital in 
Portsmouth, New Hampshire.  All medical 
records from Pease AFB should be 
requested, to specifically include records 
from April 1963 which show treatment for a 
left knee injury.  

All records obtained should be associated 
with the claims file.  If any requested 
records are not available or the search 
for any such records yield negative 
results, that fact should clearly be 
documented in the claims file.

2.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
issue the Veteran an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


